          Case 5:21-cv-01248 Document 1 Filed 07/27/21 Page 1 of 15 Page ID #:1



 1   Richard C. Dalton
 2   Texas Bar No. 24033539
     Louisiana Bar No. 23017
 3   California Bar No. 268598
     P.O. Box 358
 4   Carencro, Louisiana 70520-0358
 5   rick@rickdaltonlaw.com
     Tel. (337) 371-0375
 6
 7   ATTORNEY FOR PLAINTIFF

 8                          UNITED STATES DISTRICT COURT FOR THE
                               CENTRAL DISTRICT OF CALIFORNIA
 9
                                      EASTERN DIVISION
10
     ROGER MONTANO                                      §         CIVIL ACTION NO:
11                                                      §
12                   Plaintiff                          §         5:21-cv-01248
     v.                                                 §
13                                                      §
     FOREST RIVER, INC AND                              §
14
     I-15 RV SUPERCENTER                                §
15                                                      §
                     Defendants                         §         JURY TRIAL REQUESTED
16
17                                                 COMPLAINT

18                                                 I.       Parties
19
             1.      Plaintiff, ROGER MONTANO, is an individual that are now and have been at all
20
     times a citizen of the State of California.
21
22           2.      Defendant, FOREST RIVER, INC, hereinafter "FOREST RIVER," is an Indiana

23   corporation with its principal place of business in Indiana and is a citizen of the State of Indiana and
24
     is a warrantor of a vehicle that Plaintiff purchased and is a merchant in goods of the kind involved
25
     in this case.
26
27                   FOREST RIVER’s agent for service of process is CT Corporation System, 150 West

28

                                                            -1-
          Case 5:21-cv-01248 Document 1 Filed 07/27/21 Page 2 of 15 Page ID #:2



 1   Market Street, Suite 800, Indianapolis, Indiana 46204.
 2
              3.     Defendant, I-15 RV SUPERCENTER, is a California company and a citizen of the
 3
     State of California and is the seller of a vehicle that Plaintiff purchased and is a merchant in goods
 4
 5   of the kind involved in this case.

 6                   I-15 RV SUPERCENTER is located at 11854 Mariposa Road, Hesperia, California
 7
     92345.
 8
                                                II.     Jurisdiction
 9
10            4.     This court has jurisdiction over this lawsuit because the suit arises under the

11   Magnuson-Moss Warranty Act pursuant to 15 USC § 2310(d).
12
                     This court also has supplemental jurisdiction under 28 USC § 1367 over Plaintiff’s
13
     state law claims because said claims are so related to the claims within the Court’s original
14
15   jurisdiction that they form part of the same case or controversy under Article 3 of the United States

16   Constitution.
17
                                                  III.      Venue
18
              5.     Venue is proper in this district under 28 U.S.C. §1391(a)(3) because the Defendant,
19
20   I-15 RV SUPERCENTER, is located in Riverside County, California and subject to personal
21   jurisdiction in this district and there is no other district where the suit may be brought.
22
                                          IV.    Conditions Precedent
23
              6.     All conditions precedents have been performed or have occurred.
24
25                                                    V.    Facts
26                                          A.        The Transaction
27
              7.     On or about November 5, 2020, Plaintiff purchased a new 2021 FOREST RIVER
28

                                                           -2-
          Case 5:21-cv-01248 Document 1 Filed 07/27/21 Page 3 of 15 Page ID #:3



 1   WILDWOOD X-LITE bearing VIN: 4X4TWDD26ME034882, hereinafter "WILDWOOD," from
 2
     I-15 RV SUPERCENTER.
 3
                    The "WILDWOOD" was purchased primarily for Plaintiff’s personal use. The sales
 4
 5   contract was presented to Plaintiff at the dealership and was executed at the dealership.

 6          8.      The sales price of the WILDWOOD was $34,259.55. Civil or Punitive penalties for
 7
     breach of warranty are recoverable under the Warranty Act, if they are recoverable for breach of
 8
     warranty under the applicable state law. See Hughes v. Segal Enterprises, Inc., 627 F. Supp. 1231,
 9
10   1238 (W.D. Ark. 1986); Chariton Vet Supply, Inc. v. Moberly Motors Co., 2:08CV47MLM, 2009
11   WL 1011500 (E.D. Mo. Apr. 15, 2009).
12
                                         B.   Implied Warranties
13
            9.      As a result of the sale of the WILDWOOD by Defendants to Plaintiff, an implied
14
15   warranty of merchantability arose in the transaction which included the guarantee that the
16   WILDWOOD would pass without objection in the trade under the contract description, and that the
17
     WILDWOOD was fit for the ordinary purpose for which such motor vehicles are purchased.
18
            10.     Subsequent to the sale, an implied warranty arose in connection with the repairs
19
20   performed by the Defendants. Specifically, the Defendants impliedly warranted that the repair work
21   had been performed in a good and workmanlike manner.
22
                                        C.     Express Warranties
23
24          11.     In addition to the implied warranties that arose in the transaction, certain

25   representations and express warranties were made, including, that any malfunction in the
26   WILDWOOD, occurring during a specified warranty period resulting from defects in material or
27
     workmanship would be repaired, and that repair work on the WILDWOOD had, in fact, repaired the
28

                                                     -3-
          Case 5:21-cv-01248 Document 1 Filed 07/27/21 Page 4 of 15 Page ID #:4



 1   defects.
 2
            12.     Plaintiff’s purchase of the WILDWOOD was accompanied by express warranties
 3
     offered by the Defendants, FOREST RIVER and I-15 RV SUPERCENTER, and extending to
 4
 5   Plaintiff. These warranties were part of the basis of the bargain of Plaintiff’s contract for purchase

 6   of the WILDWOOD.
 7
            13.     The basic warranty covered any repairs or replacements needed during the warranty
 8
     period due to defects in factory materials or workmanship. Any required adjustments would also be
 9
10   made during the basic coverage period. All warranty repairs and adjustments, including parts and

11   labor, were to be made at no charge. Additional warranties were set forth in the FOREST RIVER‘s
12
     warranty booklet and owners manual. Also, the Defendant, FOREST RIVER, continued to agree
13
     to extended its express warranty with the Plaintiff to cover defects that were discovered and tendered
14
15   for repairs during the original factory warranty.

16                                       D.    Actionable Conduct
17
            14.     In fact, when delivered, the WILDWOOD was defective in materials and
18
     workmanship, with such defects being discovered within the warranty periods. Many defective
19
20   conditions have occurred since purchase, including, but not limited to:
21                  A.      SLIDEOUT DEFECTS;
22
                    B.      PLUMBING DEFECTS; AND
23
                    C.      ANY OTHER DEFECTS, NON-CONFORMITIES AND
24
                            CONDITIONS LISTED ON THE REPAIR ORDERS.
25
                    THE WILDWOOD HAS BEEN OUT OF SERVICE FOR OVER
26                  7 MONTHS.”
27
            15.     Since purchase, Plaintiff has returned his WILDWOOD to the Defendants and its
28

                                                         -4-
          Case 5:21-cv-01248 Document 1 Filed 07/27/21 Page 5 of 15 Page ID #:5



 1   authorized warranty service dealers for repairs on numerous occasions. Despite this prolonged
 2
     period during which Defendants were given the opportunity to repair the WILDWOOD, the more
 3
     significant and dangerous defects were not repaired. Defendants failed to repair the subject vehicle
 4
 5   so as to bring it into conformity with the warranties set forth herein. From the date of its purchase,

 6   the WILDWOOD, continues to this day to exhibit some or all of the non-conformities and/or defects
 7
     described herein.
 8
             16.     The defects experienced by Plaintiff with the WILDWOOD substantially impaired
 9
10   its use, value and safety.

11           17.      Plaintiff directly notified the Defendants of the defective conditions of the
12
     WILDWOOD on numerous occasions. Plaintiff notified Defendants, FOREST RIVER and I-15 RV
13
     SUPERCENTER, that they wanted a rescission of the sale of the WILDWOOD but the Defendants
14
15   have failed and refused to buy back Plaintiff’ defective WILDWOOD.

16                                         VI.    Causes of Action
17
     COUNT 1: VIOLATIONS OF THE SONG-BEVERLY CONSUMER WARRANTY ACT,
18                     CIVIL CODE SECTION 1790 ET SEQ.
19
             18.     Plaintiff re-alleges and incorporates by reference as though fully set forth herein each
20
     and every allegation contained in the preceding paragraphs.
21
22           19.     The WILDWOOD is a consumer good as defined under the Song-Beverly Consumer

23   Warranty Act.
24
             20.     Plaintiff is a "purchaser" of consumer goods as defined under the Song-Beverly
25
     Consumer Warranty Act.
26
27           21.     Defendant, FOREST RIVER, is a "manufacturer" and "distributor" as defined under

28

                                                       -5-
          Case 5:21-cv-01248 Document 1 Filed 07/27/21 Page 6 of 15 Page ID #:6



 1   the Song-Beverly Consumer Warranty Act.
 2
             22.     The sale of the vehicle to Plaintiff was accompanied by an express written warranty.
 3
             23.     The serious non-conformities have manifested themselves within the applicable
 4
 5   express warranty period. The non-conformities substantially impair the use, value and or safety of

 6   the vehicle and or can cause serious bodily injury or death.
 7
             24.     Plaintiff brought their WILDWOOD to I-15 RV SUPERCENTER, an authorized
 8
     repair facility, for repairs on numerous occasions in attempts to have the existing express warranties
 9
10   satisfied.

11           25.     Defendants have not repaired the nonconformities after a reasonable number of
12
     attempts and, as such, have failed to comply with and have breached all applicable warranty
13
     requirements.
14
15           26.     Further, the sale of the WILDWOOD to Plaintiff was accompanied by implied

16   warranties that the vehicle was merchantable and fit for a particular use.
17
             27.     Defendants have breached the implied warranties of merchantability and fitness for
18
     a particular use because the vehicle when sold would not pass without objection in the trade.
19
20           28.     Despite their breach of the express and implied warranties, Defendants have refused
21   Plaintiff's demand for a refund or replacement.
22
             29.     By failure of Defendants to remedy the defects as alleged above, or to issue a refund
23
     or replacement, Defendants are in breach of their obligations under the Song-Beverly Consumer
24
25   Warranty Act.
26           30.     Defendants' continuing breach of their obligations as set forth herein is willful
27
     pursuant to the Song-Beverly Consumer Warranty Act and as such, Defendants and each of them are
28

                                                       -6-
          Case 5:21-cv-01248 Document 1 Filed 07/27/21 Page 7 of 15 Page ID #:7



 1   liable to Plaintiff for civil penalties in an amount as set forth below.
 2
            31.     Plaintiff is entitled to recover a sum equal to the aggregate amount of costs and
 3
     expenses, including attorney's fees, if Plaintiff prevails. As a proximate result of Defendants'
 4
 5   misconduct as alleged herein, and in an effort to protect his rights and to enforce the terms of the

 6   agreement as more particularly set forth above, it has become necessary for Plaintiff to employ the
 7
     legal services of Richard C. Dalton. Plaintiff has incurred and continue to incur legal fees, costs and
 8
     expenses in connection therewith.
 9
10          COUNT 2:       VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT

11          32.     Plaintiff re-alleges and incorporates by reference as though fully set forth herein each
12
     and every allegation contained in the preceding paragraphs.
13
            33.     Plaintiff is a "consumer" as defined in the Magnuson-Moss Warranty Act (hereinafter
14
15   "Warranty Act"), 15 U.S.C. § 2301(3).

16          34.     Defendants, FOREST RIVER and I-15 RV SUPERCENTER, are "suppliers" and
17
     "warrantors" as defined in the Warranty Act, 15 U.S.C. § 2310(4) and (5).
18
            35.     The WILDWOOD is a "consumer product" as defined in the Warranty Act, 15 U.S.C.
19
20   § 2301(l), because it is normally used for personal purposes and Plaintiff in fact purchased it wholly
21   or primarily for personal use.
22
            36.     The express warranties more fully described herein above pertaining to the
23
     WILDWOOD, is a "written warranty" as defined in the Warranty Act, 15 U.S.C. § 2301(6).
24
25          37.     The actions of the Defendants as herein above described, in failing to tender the
26   WILDWOOD to Plaintiff free of defects and/or refusing to repair and/or replace the defective
27
     WILDWOOD tendered to Plaintiff constitute a breach of the written and implied warranties covering
28

                                                       -7-
          Case 5:21-cv-01248 Document 1 Filed 07/27/21 Page 8 of 15 Page ID #:8



 1   the WILDWOOD and hence a violation of the Magnuson-Moss Warranty Act.
 2
             38.     Plaintiff has performed all things agreed to and required of them under the purchase
 3
     agreement and warranty, except as may have been excused or prevented by the conduct of
 4
 5   Defendants as herein alleged.

 6           39.     As a direct and proximate result of the acts and omissions of Defendants and each of
 7
     them as set forth herein above, Plaintiff has been damaged herein above in an amount in excess of
 8
     $100,000.00 according to proof at trial.
 9
10           40.     Pursuant to the Magnuson-Moss Warranty Act, 15 U.S.C. § 2310(d)(2), Plaintiff is

11   entitled to recover as part of the judgment, costs and expenses of the suit including attorney's fees
12
     based on actual time expended. As a proximate result of the misconduct of Defendants as alleged
13
     herein, and in an effort to protect her rights and to enforce the terms of the agreement as more
14
15   particularly set forth above, it has become necessary for Plaintiff to employ the legal services of

16   Richard C. Dalton. Plaintiff has incurred and continue to incur legal fees, costs and expenses in
17
     connection therewith.
18
                         COUNT 3:        BREACH OF EXPRESS WARRANTIES
19
20           41.     Plaintiff re-alleges and incorporates by reference as though fully set forth herein each
21   and every allegation contained in the preceding paragraphs.
22
             42.     The Defendants’ advertisements and statements in written promotional and other
23
     materials contained broad claims amounting to a warranty that Plaintiff’s WILDWOOD or those
24
25   similarly situated were free from inherent risk of failure or latent defects. In addition, the Defendants
26   issued an expressed written warranty which covered the WILDWOOD and warranted that the
27
     WILDWOOD, was free of defects in materials and work quality at the time of delivery.
28

                                                       -8-
          Case 5:21-cv-01248 Document 1 Filed 07/27/21 Page 9 of 15 Page ID #:9



 1          43.     As alleged above, the Defendants breached its warranties by offering for sale and
 2
     selling as safe to Plaintiff a WILDWOOD that was latently defective, unsafe, and likely to cause
 3
     economic loss to Plaintiff.
 4
 5          44.     In breach of the foregoing warranties, the Defendants have failed to correct said

 6   defects.
 7
            45.     The damages Plaintiff has suffered are a direct and proximate result of Defendants’
 8
     actions in this matter include, but are not limited to, diminution in value of the vehicle; costs of
 9
10   repairs; expenses associated with returning the vehicle for repeated repair attempts; loss of wages;

11   loss of use; damages; and attorney fees.
12
                        COUNT 4:        BREACH OF IMPLIED WARRANTIES
13
            46.     Plaintiff re-alleges and incorporates by reference as though fully set forth herein each
14
15   and every allegation contained in the preceding paragraphs.

16          47.     The Defendants impliedly warranted that Plaintiff’s WILDWOOD which it designed,
17
     manufactured, and sold, were merchantable and fit and safe for their ordinary use, not otherwise
18
     injurious to consumers, and would come with adequate safety warnings.
19
20          48.     Any purported limitation of the duration of the implied warranties contained in the
21   written warranties given by Defendants is unreasonable and unconscionable and void under the
22
     principles of estoppel, because Defendants knew the defects existed and might not be discovered,
23
     if at all, until the WILDWOOD, had been driven for a period longer than the period of the written
24
25   warranty, and Defendants willfully withheld information about the defects from Plaintiff.
26          49.     Because of the defects, Plaintiff’s WILDWOOD is unsafe and unfit for use and has
27
     caused economic loss to the Plaintiff. Therefore, the Defendants breached the implied warranty of
28

                                                      -9-
        Case 5:21-cv-01248 Document 1 Filed 07/27/21 Page 10 of 15 Page ID #:10



 1   merchantability.
 2
            50.     The damages Plaintiff has suffered are a direct and proximate result of Defendants’
 3
     actions in this matter include, but are not limited to, diminution in value of the vehicle; costs of
 4
 5   repairs; expenses associated with returning the vehicle for repeated repair attempts; loss of wages;

 6   loss of use; damages; and attorney fees.
 7
            COUNT 5:        NEGLIGENCE AND NEGLIGENT MISREPRESENTATION
 8
            51.     Plaintiff re-alleges and incorporates by reference herein each and every allegation set
 9
10   forth in the preceding paragraphs.

11          52.     The Defendants had a duty to Plaintiff to provide a product reasonably safe in design
12
     and manufacture, warn of dangerous defects, disclose adverse material facts when making
13
     representations of fact to Plaintiff and correct products which are defective.
14
15          53.     The Defendants breached their duty of reasonably care and duty to disclose material

16   adverse facts to Plaintiff by the following acts and omissions:
17
                    a.      Failure to design and manufacture a WILDWOOD that did not harbor the
18                          defects alleged herein;
19
                    b.      Failure to notify Plaintiff of the dangerous and defective condition of the
20                          WILDWOOD when Defendants knew or should have known of the
                            dangerous and defective condition;
21
22                  c.      Failure to fulfill its duty to disclose the material adverse facts as set forth
                            above and otherwise failing to exercise due care under the circumstances; and
23
                    d.      Failure to repair the WILDWOOD in accordance with the express and
24
                            implied warranties.
25
            54.     The damages Plaintiff has suffered are a direct and proximate result of Defendants’
26
27   actions in this matter include, but are not limited to, diminution in value of the vehicle; costs of

28

                                                     -10-
        Case 5:21-cv-01248 Document 1 Filed 07/27/21 Page 11 of 15 Page ID #:11



 1   repairs; expenses associated with returning the vehicle for repeated repair attempts; loss of wages;
 2
     loss of use; damages; and attorney fees.
 3
                                COUNT 6:        BREACH OF CONTRACT
 4
 5          55.     Plaintiff re-alleges and incorporates s herein by reference each and every allegation

 6   set forth in the preceding paragraphs.
 7
            56.     Plaintiff would show that the actions and/or omissions of Defendants described herein
 8
     above constitute breach of the sales contract, which proximately caused the direct and consequential
 9
10   damages to Plaintiff described herein below, and for which Plaintiff hereby sues.

11          57.     The damages Plaintiff has suffered are a direct and proximate result of Defendants’
12
     actions in this matter include, but are not limited to, diminution in value of the vehicle; costs of
13
     repairs; expenses associated with returning the vehicle for repeated repair attempts; loss of wages;
14
15   loss of use; damages; and attorney fees.

16                                COUNT 7:       NEGLIGENT REPAIR
17
            58.     Plaintiff re-alleges and incorporates herein by reference each and every allegation
18
     set forth in the preceding paragraphs.
19
20          59.     On numerous occasions, Plaintiff delivered the WILDWOOD to Defendants for
21   repairs of the defective conditions covered under the express and implied warranties set forth
22
     hereinabove.
23
            60.     On each occasion that Plaintiff returned the WILDWOOD for repairs, Plaintiff is
24
25   informed and believe, and thereupon allege, that Defendants attempted repairs of the WILDWOOD
26   pursuant to their obligations under the express and implied warranties. Defendants owed a duty of
27
     care to Plaintiff to perform repairs on the WILDWOOD in a good and workmanlike manner within
28

                                                    -11-
        Case 5:21-cv-01248 Document 1 Filed 07/27/21 Page 12 of 15 Page ID #:12



 1   a reasonable time. These Defendants breached this duty.
 2
            61.     Defendants' attempted repairs of Plaintiff' WILDWOOD were done so negligently,
 3
     carelessly, and recklessly as to substantially impair the WILDWOOD 's use, value, and safety in its
 4
 5   operation and use. At no repair attempt was Plaintiff' WILDWOOD fully and completely repaired

 6   by Defendants, nor were many of the conditions of which Plaintiff complained fixed or significantly
 7
     improved by Defendants' attempts at repair. Nonetheless, each time Plaintiff picked up the vehicle
 8
     after Defendants' repair attempts, Defendants represented to Plaintiff that the repairs were complete,
 9
10   and Plaintiff relied thereon.

11          62.     As a direct and proximate result of Defendants' negligent failure to repair the
12
     WILDWOOD within a reasonable time or within a reasonable number of attempts, Plaintiff were
13
     forced to drive a defective and dangerous WILDWOOD in conducting their daily activities. As a
14
15   further direct and proximate result of Defendants' failure to repair the WILDWOOD in a timely and

16   workmanlike fashion, Plaintiff were forced repeatedly to take the WILDWOOD in for further repair
17
     attempts and to leave the WILDWOOD for long periods of time at great inconvenience to
18
     themselves, and Plaintiff sustained actual damages.
19
20          63.     The damages Plaintiff has suffered are a direct and proximate result of Defendants’
21   actions in this matter include, but are not limited to, diminution in value of the vehicle; costs of
22
     repairs; expenses associated with returning the vehicle for repeated repair attempts; loss of wages;
23
     loss of use; damages; attorney fees and damages to Plaintiff's health and well-being in the form of
24
25   emotional distress.
26                                   VII.   Economic and Actual Damages
27
            64.     Plaintiff sustained the following economic and actual damages as a result of the
28

                                                     -12-
        Case 5:21-cv-01248 Document 1 Filed 07/27/21 Page 13 of 15 Page ID #:13



 1   actions and/or omissions of Defendants described herein above:
 2
                    a..    Out of pocket expenses, including but not limited to the money paid towards
 3                         the note securing the vehicle;
 4                  b.     Loss of use;
 5
                    c.     Loss of the “benefit of the bargain”;
 6
 7                  d.     Diminished or reduced market value; and

 8                  e.     Costs of repairs.
 9
                                 VIII.     Multiple and Punitive Damages
10
            65.     The Defendants' conduct in violation of the Song-Beverly Consumer Warranty Act,
11
12   Civil Code Section 1794, et seq, entitle Plaintiff to an award for civil penalties and multiple

13   damages.
14
            66.     Plaintiff has rightfully rejected or justifiably revoked acceptance of the goods and/or
15
     has exercised his right to cancel the sale pursuant to Sections 2711, 2712, and 2713 of the
16
17   Commercial Code.

18          67.     Plaintiff had previously accepted the goods, and, therefore, Sections 2714 and 2715
19
     of the Commercial Code shall apply, and the measure of damages shall include the cost of repairs
20
     necessary to make the goods conform.
21
22          68.     The Defendants’ failure to comply was willful and, therefore, the judgment should

23   include, in addition to the amounts recovered, a civil penalty which shall not exceed two times the
24
     amount of actual damages.
25
                                         IX.   Request for Rescission
26
27          69.     Plaintiff seeks the remedy of rescission of the sales contract which is requested in the

28

                                                     -13-
        Case 5:21-cv-01248 Document 1 Filed 07/27/21 Page 14 of 15 Page ID #:14



 1   following paragraph.
 2
            70.     Plaintiff revokes her acceptance of the WILDWOOD for the reason that its defects
 3
     substantially impair its value to Plaintiff and acceptance was based on Plaintiff' reasonable reliance
 4
 5   on the false representations and warranties of Defendants that the defects in WILDWOOD would

 6   be repaired. Accordingly, Plaintiff seeks a cancellation of the purchase transaction and an order of
 7
     the court restoring to them the money obtained by Defendants as a result of the false representations
 8
     and breaches of warranty set forth above. Plaintiff also seeks cancellation of the debt and now offers
 9
10   to return the WILDWOOD to Defendants.

11                                     X.    Attorney Fees and Costs
12
            71.     Plaintiff is entitled to recover as part of the judgment, costs and expenses of the suit
13
     including attorney's fees based on actual time expended. As a proximate result of the misconduct
14
15   of Defendants as alleged herein, and in an effort to protect their rights and to enforce the terms of

16   the agreement as more particularly set forth above, it has become necessary for Plaintiff to employ
17
     the legal services of Richard C. Dalton. Plaintiff has incurred and continue to incur legal fees, costs
18
     and expenses in connection therewith.
19
20                                               XI.    Prayer
21          72.     For these reasons, Plaintiff prays for judgment against the Defendants for the
22
     following:
23
                    a.      For general, special and actual damages according to proof at trial;
24
25                  b.      Rescinding the sale of the 2021 FOREST RIVER WILDWOOD X-LITE
                            bearing VIN: 4X4TWDD26ME034882 and returning to Plaintiff the purchase
26                          price including all collateral costs at the time of the sale, any and all finance
27                          charges, insurance premiums, maintenance costs, repair costs, and damages;

28

                                                       -14-
     Case 5:21-cv-01248 Document 1 Filed 07/27/21 Page 15 of 15 Page ID #:15



 1            c.     For incidental and consequential damages according to proof at trial;
 2
              d.     Out of pocket damages for expenditures related to any cost of repairs,
 3                   deductibles; and towing charges.
 4            e.     Any diminution in value of the WILDWOOD, attributable to the defects;
 5
              f.     Past and future economic losses;
 6
 7            g.     Prejudgment and post-judgment interest;

 8            h.     Damages for loss of use of vehicle;
 9
              i.     Civil Penalties and/or Punitive damages;
10
              j.     Damages for mental anguish;
11
12            k.     Attorney fees;

13            l.     Costs of suit, expert fees and litigation expenses; and
14
              m      All other relief this Honorable Court deems appropriate.
15
                                XII.   Demand for Jury Trial
16
17      73.   Plaintiff hereby demands a trial by jury to the extent authorized by law.

18                                          RESPECTFULLY SUBMITTED:
19
                                            BY: /s/ Richard C. Dalton
20
                                            Richard C. Dalton
21                                          Texas Bar No. 24033539
                                            Louisiana Bar No. 23017
22                                          California Bar No. 268598
23                                          P.O. Box 358
                                            Carencro, Louisiana 70520-0358
24                                          rick@rickdaltonlaw.com
                                            Tel. (337) 371-0375
25
26                                          ATTORNEY FOR PLAINTIFF
27
28

                                              -15-
